Mellen C. J.
delivered the opinion of the Court as follows.
It is admitted that the pauper’s father never gained a settlement in Litchfield, unless by his residence there at the time of *197its incorporation in the year 1795. It is very clear that this could not give him a settlement, he being an alien; for in the ninth mode of gaining a settlemen t, prescribed in Stat. 1793. ch. 34. aliens are, by necessary implication, excepted. With respect to the wife, who was residing with him in Litchfield in 1795, it is equally clear that she could not gain a settlement by such residence ; because a wife cannot gain or have a settlement distinct and separate from her husband, as was settled in Watertown v. Shirley, 3 Mass. 323.
We have examined this question particularly in the case of Hallowell v. Gardiner, in which the plaintiffs relied on several grounds ; one of which was that the grandmother of the pauper gained a settlement in Gardiner, by residence in that part of Pittston which is now Gardiner, at the time of its incorporation ; she then being a married woman and living with her husband. We there decided that she gained no settlement by such residence.
Since the argument of this cause we have been furnished by the Reporter, with a copy of the case of Newry v. Bethel, decided in the county of Cumberland in 1817, but not reported. The facts were these. The pauper was originally an inhabitant of Bethel. Previous to the incorporation of Newry she was married to one Burk, an alien, not naturalized; after which they removed to the place which is now Newry, and there resided at the time of its incorporation, and until the commencement of the action, at which time Burk was supported as a State-pauper. On these facts the Court decided that Burk, being an alien, could gain no settlement; that his wife’s settlement in Bethel was not lost or suspended by the marriage;—and that she gained none by her residence in Newry with her husband at the time of its incorporation. This case is precisely in point, and leaves tfre case before us without a question.

Plaintiffs Nonsuit.